DETAILED ACTION
This is in response to Applicant’s Arguments submitted on November 29, 2021 for Continuation Application # 16/330,724 filed on August 26, 2019 in which claims 21-40 are presented for examination with Preliminary Amendment on November 11, 2019.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims
Claims 21-40 are pending, of which claims 21-40 are rejected under 35 U.S.C. 103(a).
No claims are amended.
No claims are canceled.
No claims are newly added.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 3/8/22 is in compliance with the provisions of 37 CFR 1.98 and MPEP § 609. It has been placed in the application file, and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. US 5,337,407 (hereinafter ‘Bates’) in view of Dardinski et al US 7,089,530 B1 (hereinafter ‘Dardinski’).

Bates: Col 1 Lines 17-22: disclose collaborative editing ‘authoring’ system for shared data objects ‘document’), the method comprising: 
accessing (Bates: Abstract: Line 9: disclose access to the shared data object), by a first computing device (Bates: Abstract: Lines 4-5: disclose plurality of workstations), a first unit of data within the document (Bates: Fig. 3 Element 108: disclose a first unit of data within the document); 
setting a lock on the first unit of data within the document (Bates: Col 5 Lines 13-18: disclose locked region within the document for the user to edit); 
receiving, from the first computing device, a first edit to the first unit of data (Bates: Col 5 Lines 7-10: disclose user edit the target textual object at which the user wishes to make a change ‘edit’ or to add ‘edit’ material);
receiving, from the first computing device, a second edit to a second unit of data (Bates: Col 3 Lines 4-11: disclose user selection of previously unselected portions and visual characteristics are extended to the newly associated portion. Examiner understands this teaching as selecting second unit of data by the user to edit).
It is noted, however, Bates did not explicitly detail the aspects of
automatically extending the lock to include at least the second unit of data, wherein the lock prevents the first unit of data and the second unit of data from being edited at a second computing device as recited in claim 21. 
On the other hand, Dardinski achieved the aforementioned limitations by providing mechanisms of
Dardinski: Col 54 Lines 37-43: disclose the lock is automatically performed when the user starts to edit it and as long as the object is not already locked by another user ‘second computing device’ and Col 54 Lines 44-47: disclose user finishes editing the objects, which implies that the user is editing multiple objects)
Bates and Dardinski are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Document Management”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the systems of Bates and Dardinski because they are both directed to document management and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Dardinski with the method described by Bates in order to solve the problem posed.
	The motivation for doing so would have been to make a modification to one or more objects, the user locks the objects (Dardinski: Col 54 Lines 25-28). 
Therefore, it would have been obvious to combine Dardinski with Bates to obtain the invention as specified in instant claim 21.

As per claim 22, most of the limitations of this claim have been noted in the rejection of claim 21 above. In addition, Bates disclose, receiving a third edit at a third Bates: Fig. 3 Element 110: disclose a third edit after element 108 and element 114 and Col 5 Lines 19-28: disclose a region by the color of various regions locked by various user from other device on the device and col 3 Lines 3-4: disclose visual display devices of other users implies that the each user have their own device rather than sharing a single device)

As per claim 23, most of the limitations of this claim have been noted in the rejection of claims 21 and 22 above. In addition, Bates disclose, causing display of an annotation on the document indicating that a second user associated with the second computing device is editing the document at the third unit of data (Bates: Col 5 Lines 19-28: disclose a region by the color of various regions locked by various user from other device on the device col 3 Lines 3-4: disclose visual display devices of other users implies that the each user have their own device rather than sharing a single device).

As per claim 24, most of the limitations of this claim have been noted in the rejection of claims 21 and 22 above. In addition, Bates disclose, automatically applying the third edit to the third unit of data within the document viewable at the first computing device (Bates: Fig. 7 Element 148 and Element 146: disclose third edit viewable at the first device).

Bates: Fig. 12B Element 164 and Element 166: disclose owner id is the name of the user and Col 5 Lines 19-28: disclose a region by the color of various regions locked by various user from other device on the device col 3 Lines 3-4: disclose visual display devices of other users implies that the each user have their own device rather than sharing a single device).

As per claim 26, most of the limitations of this claim have been noted in the rejection of claims 21, 22, 23 and 25 above. In addition, Bates disclose, identifying the second user by a color (Bates: Col 5 Lines 19-20: disclose a region marked by coloring unique to a particular user, therefore the prior teaches this limitation of second user has a color).

As per claim 27, most of the limitations of this claim have been noted in the rejection of claim 21 above. In addition, Bates disclose, wherein the first edit comprises one of: an addition, a deletion, or a revision to text of the document (Bates: Col 5 Lines 7-10: disclose change or add material to the target textual object ‘text of the document’).

Bates: Col 17 Lines 52-57: disclose releasing of lock and association regions).

As per claim 29, most of the limitations of this claim have been noted in the rejection of claim 21 above. In addition, Bates disclose, receiving, from the first computing device, a third edit to the first unit of data; and receiving an indication to release the lock on at least the second unit of data (Bates: Col 17 Lines 52-57: disclose releasing of lock and association regions and releasing the lock implies the indication to release the lock).

As per claim 30, most of the limitations of this claim have been noted in the rejection of claim 21 above. In addition, Bates disclose, receiving a third edit to a third unit of data from a third computing device at the first computing device; automatically applying the third edit to the third unit of data within the document viewable at the first computing device (Bates: Fig. 7 Element 148 and Element 146: disclose third edit viewable at the first device); and automatically providing, at the first computing device, an annotation identifying a name of the third user displayed within the document at the third unit of data, wherein the annotation indicates that the document is being edited by the third user at the third unit of data within the document (Bates: Fig. 12B Element 164 and Element 166: disclose owner id is the name of the user and Col 5 Lines 19-28: disclose a region by the color of various regions locked by various user from other device on the device col 3 Lines 3-4: disclose visual display devices of other users implies that the each user have their own device rather than sharing a single device).

As per claim 31, most of the limitations of this claim have been noted in the rejection of claims 21 and 30 above. In addition, Bates disclose, further comprising identifying the third user by a color (Bates: Col 5 Lines 19-20: disclose a region marked by coloring unique to a particular user, therefore the prior teaches this limitation of third user has a color).

As per claim 32, Bates disclose, A first computing device associated with a first user, comprising: a processor; and a memory communicatively coupled to the processor, the memory storing computer- readable instructions that when executed by the processor cause the first computing device to (Bates: Col 4 Lines 30-32: disclose collaborative computer based editing system): remaining claim limitations are similar to claim 21. Therefore, examiner rejects these claim limitations under the same rationale as claim 21.

As per claim 33, this claim limitations are similar to claim 22. Therefore, examiner rejects these claim limitations under the same rationale as claim 22.



As per claim 35, this claim limitations are similar to claim 30. Therefore, examiner rejects these claim limitations under the same rationale as claim 30.

As per claim 36, this claim limitations are similar to claim 25. Therefore, examiner rejects these claim limitations under the same rationale as claim 25.

As per claim 37, this claim limitations are similar to claim 28. Therefore, examiner rejects these claim limitations under the same rationale as claim 28.

As per claim 38, this claim limitations are similar to claim 29. Therefore, examiner rejects these claim limitations under the same rationale as claim 29.

As per claim 39, Bates disclose, A method for collaborative authoring of a document (Bates: Col 1 Lines 17-22: disclose collaborative editing ‘authoring’ system for shared data objects ‘document’), the method comprising: remaining claim limitations are similar to claims 21 and 28. Therefore, examiner rejects these claim limitations under the same rationale as claims 21 and 28.

As per claim 40, this claim limitations are similar to claim 27. Therefore, examiner rejects these claim limitations under the same rationale as claim 27.

Response to Arguments
Applicant's arguments filed on November 29, 2021 have been fully considered but they are not persuasive. 
Examiner’s response to applicant’s argument related to claims 21, 32 and 39. 
Applicant argues neither Bates nor Dardinski teach ‘setting a lock on the first unit of data within the document; ….. automatically extending the lock to include at least the second unit of data, wherein the lock prevents the first unit of data and the second unit of data from being edited at a second computing device’. Examiner respectfully disagrees with applicant’s argument. Examiner interprets these claim limitations under BRI (Broadest Reasonable Interpretation) guidelines where examiner without importing limitations from the specification into the claims unnecessarily. Examiner argues that the Dardinski teaches this claim limitations in Col 54 Lines 20-47, where examiner equates ‘unit of data’ to ‘object’ in the prior art. Prior art teaches user workspace where the user’s private edit space at taught in Col 54 Line 22, where user places objects ‘units of data’ for editing, therefore the whole user workspace is a locking area, when an object in place in this workspace is automatically locked. Prior-art teaches two ways that a user can lock an object in Col 54 Line 37-38.
Examiner point to the locking way of automatically locking the object when the user starts to edit it and the editing is done in the user workspace. Examiner argues that the implicit editing the object is equated to extending the lock to the objects that the user start editing as long as the object is not already locked by another user. Examiner argues that the implicitly locking the object when editing in user workspace as extending 

MPEP 2106.II.C
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub	US 2008/0059539 disclose “Document Collaboration System and Method”
US Pub	US 2004/0085354 disclose “Collaborative document development and review system”
US Pat	US 5,671,428 disclose “Collaborative document processing system with version and comment management”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159